Citation Nr: 0529015	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1971 to November 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 2003, a statement of the case was issued in May 
2004 and a substantive appeal was received in June 2004.  The 
veteran testified at a Board hearing in September 2005.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and his 
claimed stressors are not verified by the evidence of record.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his alleged disabilities.  The August 
and September 2002 RO letters, the May 2004 statement of the 
case, and the January 2005 supplemental statement of the case 
collectively informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board also notes that the August and September 2002 
letters implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in August and 
September 2002 and the initial rating decision was issued in 
November 2002.  Thus, the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the veteran has been 
afforded a VA examination, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
this claim.  See 38 C.F.R. § 3.159(c)(4).  The Board again 
emphasizes that no additional pertinent evidence has been 
identified by the veteran as relevant to this issue.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service medical records contain no reference to 
PTSD.  His records contain no evidence of combat citations.  
The post-service medical records include VA treatment records 
which appear to indicate that the veteran currently suffers 
from PTSD based in part on his alleged in-service stressors.  
However, the Board notes that the October 2002 VA examination 
report shows that after clinically examining the veteran, the 
examiner believed that the veteran did not meet the 
diagnostic criteria for PTSD.  Nevertheless, even assuming 
for the sake of argument that the veteran does currently 
suffer from PTSD, in order to establish service connection 
for PTSD, the veteran's diagnosis of PTSD must be based upon 
either participation in combat with the enemy or POW 
experiences or upon a verified in-service stressor.

The RO asked the veteran, by way of an August 2002 letter, to 
identify his in-service stressors.  The RO letter asked for 
information regarding when and where the events occurred, the 
names of the other people involved, how long the events 
lasted, how destructive the events were and the veteran's 
role during the events.  In response, the veteran submitted a 
statement in August 2002 in which he stated that in September 
1972 he was wrongly incarcerated and tortured.  The veteran 
provided no details regarding the names of the guards who 
tortured him or the names of the other soldiers with him who 
were also allegedly tortured.  The veteran provided no 
statements from any witnesses who observed this alleged 
torture.  Although the veteran's personnel records appear to 
corroborate that the veteran was transferred for an 
investigation during this time period, there is absolutely no 
evidence of record which corroborates that the veteran was 
tortured while incarcerated.  The Board notes that the 
October 2002 VA examination report shows that the veteran 
claimed that he did not remember anything about this stressor 
incident until 20 years after it happened.  The examiner 
stated that the veteran's memory of being tortured in service 
with sudden recall 20 years later seems unlikely and probably 
represents either a delusion or fabrication.  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

The veteran's service personnel records do not suggest 
participation in combat.  His DD-214 and his personnel 
records show that he was a mechanic.  There is also no 
evidence that he was awarded any combat decorations.  Because 
the record does not demonstrate that the veteran engaged in 
combat with the enemy, his alleged in-service stressors must 
be corroborated.

To this end, the Board notes that the veteran's alleged 
stressor has not been corroborated by the evidence of record.  
In sum, even assuming that the evidence of record shows a 
current PTSD diagnosis, service connection for PTSD is not 
warranted in the present case due to lack of corroboration of 
the veteran's alleged in-service stressors.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for PTSD is denied.  To 
this extent, the appeal is denied.


REMAND

The Board notes that the October 2002 VA examination report 
shows that the veteran currently suffers from schizophrenia.  
The examination report also notes that the veteran was 
treated in service with antipsychotics and benzodiazepines, 
although the service medical records seem to suggest this 
treatment was for drug abuse.  The Board also notes that the 
veteran was diagnosed with schizophrenia in July 1975 and 
February 1978.  In light of this medical evidence which shows 
a current diagnosis of schizophrenia, diagnoses of 
schizophrenia soon after discharge from service, and 
treatment with antipsychotic drugs in service, the Board 
believes that a VA examination with etiology opinion is 
required to determine if the veteran's currently 
schizophrenia is related to his active duty service.

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for an examination for the purpose of 
ascertaining the nature and etiology of 
any current schizophrenia disability.  
The claims file must be made available to 
the examiner and reviewed in connection 
with the examination.  The examiner 
should perform any medically indicated 
special testing, and any current 
schizophrenia disability should be noted.  
After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to whether any 
schizophrenia disability found on 
examination at least as likely as not (a 
50% or higher degree of probability) had 
its onset in service or is otherwsie 
etiologically related to the veteran's 
active duty service.  A detailed 
rationale should be provided for all 
opinions.

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefit sought can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


